DETAILED ACTION

	This office action is in regards to the amendment dated December 22, 2021.
	Claims 1, 2 and 5 have been amended. Claim 6 has been canceled. 

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Szymanski on February 18, 2022.

The application has been amended as follows: 
Please cancel previously withdrawn claims 11-21.


Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an apparatus for vehicle radiator cooling control, the apparatus comprising: a first suction component disposed within a first proximity to a first wheel well at a first side of a vehicle that is away from a radiator of the vehicle and between the first wheel well and an engine of the vehicle, the first suction component configured to draw air released from an engine compartment of the vehicle toward a rear of the vehicle and prevent the air from escaping through the first wheel well; a first tube component having a first end connected to the first suction component and a second end extended to a direction away from a front side of the vehicle and toward the rear of the vehicle, the first tube component configured to pass the air from the first suction component to the second end of the first tube component; a first fan component connected to the second end of the first tube component, the first fan component configured to discharge the air from the first tube component; and a control unit configured to turn on the first fan component in response to receiving a signal indicating that the vehicle is in an idle condition to prevent the air from exiting the first wheel well and reaching the radiator.
The closest prior art of record (GB 1282136 A, Takahisa), discloses a first suction component disposed within a first proximity to a first wheel well at a first side of a vehicle that is away from a radiator of the vehicle and between the first wheel well and an engine of the vehicle(Fig. 1b, branch conduit 17), but not the first suction component configured to draw air released from an engine compartment of the vehicle toward a rear of the vehicle and prevent the air from escaping through the first wheel well, a first tube component having a first end connected to the first suction component and a second end extended to a direction away from a 
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-5 and 7-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747